Gase 6:20-cv-02347-JA-DCI Document 25 Filed 04/09/21 Page 1 of 2 PagelD 194

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
DAWN R. SUMTER,
Plaintiff,
Vv. Case No. 6:20-cv-2347-JA-DCI
THE CITY OF ORLANDO and
RODERICK WILLIAMS,
Defendants.

 

ORDER

Plaintiff has filed a Notice of Voluntary Dismissal (Doc. 24) purporting to
dismiss this action pursuant to Federal Rule of Civil Procedure 41(a)(1). But
Plaintiff's Notice is not effective to dismiss the case.

Rule 41(a)(1) provides that “the plaintiff may dismiss an action without a
court order by filing: (i) a notice of dismissal before the opposing party serves
either an answer or a motion for summary judgment; or (ii) a stipulation of
dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1).

Neither (i) nor (ii) is satisfied here because Defendant Roderick Williams has

 

 

 
C

 

 

ase 6:20-cv-02347-JA-DCI Document 25 Filed 04/09/21 Page 2 of 2 PagelD 195

served an Answer (Doc. 15) and the Notice of Voluntary Dismissal is not signed

by all parties.

Accordingly, this case remains pending. ——

a

tt \
DONE and ORDERED in Orlando, Florida, on Apri 71_, 2021.

aaa

 

w
OHN ANTOON II
United States District Judge

Copies furnished to:
Counsel of Record

 
